   Case 3:20-mj-06004-DEA Document 7 Filed 12/22/20 Page 1 of 1 PageID: 10




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

                                                            20-mj-06004-DEA
  UNITED STATES OF AMERICA,                       Mag No. __________________


  v.                                              ORDER

  KEVON BELFON
  _______________________,

                  Defendant.


       Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure, and as set forth on
                                                                   22 day of _____________,
the record during the initial appearance of the defendant on this ______
                                                                              December

2020, in the presence of both the prosecutor and defense counsel in this matter, the Court

confirms the United States’ continuing obligation to produce all exculpatory evidence to the

defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to

do so. Failing to do so in a timely manner may result in consequences, including, but not limited

to, the Court’s order to produce information, the granting of a continuance, the exclusion of

evidence, adverse jury instructions, dismissal of charges, contempt proceedings, or sanctions by

the Court.
                                               s/DOUGLAS E. ARPERT
                                              Hon. Douglas E. Arpert
                                              United States Magistrate Judge
